Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Previous Office Action
	The Office Action mailed 6/30/2021 incorrectly addressed claims 1-32, thus ignoring the preliminary amendment cancelling claims 1-32 and replacing them with claims 33-62.
	As a result, these reasons for allowance are based on pending claims 33-62 along with Applicant’s arguments filed 12/22/2021.
Information Disclosure Statement
	The information disclosure statements filed 7/14/2021, 9/8/2021 and 11/2/2021 have been considered by the Examiner.

Response to Arguments
Double Patenting
It is agreed that pending claims 33-62 of the present application are not capable of being rejected for statutory double patenting under 35 USC 101 with respect to claims 1-23 of United States Patent Application No. 16/841,930.
A consideration of claims 33-62 with regard to non-statutory double patenting with respect to claims 1-23 of United States Patent No. 16/841,930, along with appropriate comments, will be made in the action that follows below.
Claim Rejections - 35 USC § 103
With regard to claim 33, Applicant argues:
“Independent claim 33 recites a solid state LIDAR transmitter with matrix- addressable laser drive circuit that includes a plurality of series connected diodes each comprising a first diode electrically connected in series with a second diode, where a respective one of the plurality of series connected diodes are electrically connected between a respective column and a respective row of the matrix-addressable laser drive circuit to form the LIDAR transmitter, wherein at least some of the plurality of series connected diodes are configured so that the cathodes of the first and second diodes are at a potential other than ground potential when not energized.
Specifically, claims 33-51 require that at least one of the series connected diodes, which comprises a first diode electrically connected in series with a second diode, is configured so that the cathodes of the first and second diodes are at a potential other than ground potential when not energized. The Applicant submits that at least this limitation is not found in the prior art of record including Burroughs and Pacala.
Burroughs describes a laser array that includes a plurality of laser emitters arranged in a plurality of rows and a plurality of columns on a substrate that is non-native to the plurality of laser emitters. As stated in the Office Action, Burroughs does not teach the claimed second diode connected in series with the VCSELS that causes the beneficial result that at least some of the second diodes that increase an overall reverse breakdown voltage of the series connected diodes reduces optical cross talk when the LIDAR transmitter is energized.
Pacala describes an electronically scanning emitter array that includes a two-dimensional array of light emitters. FIG. 6, which is referred to in the office action and which is shown below, illustrates an electronically scanning laser diode array configured with diodes connected in series. However, the configuration shown in Pacala FIG. 6 does not allow for any control over the potential on the cathode when lasers are not energized and the switches are open and therefore, is not able to achieve the beneficial results of the arrays of the present teaching. In the Pacala configuration, the cathodes will be at a floating ground potential. That is, the cathodes are not “pulled up” to a non-zero voltage. Therefore, the configuration shown in Pacala will not reduce optical cross talk as described and claimed in the present application.
 The Pacala configuration is in contrast to the claimed teaching where at least some of the plurality of series connected diodes are configured so that the cathodes of the first and second diodes are at a potential other than ground potential when not energized. See, for Example, FIGS. 5E and 11, where the cathodes of the laser diodes are not at ground potential during normal operation and instead are at another potential. FIG. 5E shows that the addition of the switch 593 allows for a more sophisticated control of the voltage applied to the cathodes. The cathodes of the laser diodes are at a potential that is determined by the voltage divider 593, which is controlled by the charge signal applied to its FET gate. As described in the specification, operating the matrix-addressable laser drive circuit 590 so that the laser diodes are reverse biased such that the cathodes are at a potential other than ground potential can have numerous performance advantages. One such performance advantage is that cross talk between the laser diodes can be significantly reduced.”
In response, the Examiner agrees.
Independent claim 33 recites “wherein at least some of the plurality of series connected diodes are configured so that the cathodes of the first and second diodes are at a potential other than ground potential when not energized.”
In the Office Action mailed 6/30/2021, the Examiner noted:
Figure 6 of Pacala et al [note this is disclose in provisional application number
62/828,113 — filed 4/2/2019] taught that it was known at the time of the present application to have connected diodes (610) in series with light emitter (510). Paragraph [0079] states “... In some embodiments, diodes shown as diodes 610(1) to 610(12) in the circuit diagram of FIG. 6 discussed below) can be placed in SARS with each emitter bank. The diodes can be sufficiently sized to withstand high reverse voltages and can thus prevent current flow in the opposite direction that could damage emitters if multiple emitter banks share a cathode but have different anode voltages.”

As a result, claim 33 is allowable in view of a combination of Pacala et al and Burroughs.
Claims 34-51 depend on claim 33.
With respect to claim 52, Applicant argues:
“Independent claim 53 recites a method of generating a light detection and ranging optical beam that includes the steps of: (1) biasing cathodes of the first and second diodes at a positive potential; (2) switching a first voltage potential to selected columns of the matrix-addressable laser drive circuit; and (3) switching a second voltage potential to selected rows of the matrix-addressable laser drive circuit, thereby forward biasing selected diodes in the two-dimensional array of laser devices causing emission of a LIDAR optical beam with a desired pattern with optical cross talk reduced by the series connected second diode. As described in connection with the rejection of claim 33, the method of claim 53 is not described in the prior art of record including Burroughs and Pacala. Therefore, the Applicant submits that independent claim 53 is allowable and that dependent claims 54-62 are allowable as depending from an allowable base claim.”
The Examiner agrees.
Figure 6D of Burroughs and figure 6 of Pacala et al do not fairly teach or suggest the limitation of claim 52 reciting “biasing cathodes of the first and second diodes at positive potential” as this limitation is supported by figures 5E and 11 of the present application.
Double Patenting
Claim 33 differs from the subject matter set forth by claim 1-32 of United States Patent Application No. 16/841,930 by reciting “wherein at least some of the plurality of series connected diodes are configured so that the cathodes of the first and second diodes are at a 
Claim 52 differs from the subject matter set forth by claims 1-32 of United States Patent Application No. 16/841,930 by reciting “biasing cathodes of the first and second diodes at positive potential”.
This limitation is not taught or suggested to a skilled artisan. As a result, claims 52-62 are not rejected for non-statutory double patenting
		   Further Search and Consideration
And updated search revealed no new prior art raising a substantially new question of patentability of claims 33-62 beyond what has been argued with respect to a combination of Burroughs and Pacala et al.
As a result, claims 33-62 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645